                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION at LONDON

DUSTIN M. WILSON,
      Plaintiff,                                         Civil Action No. 6:18-54-KKC

v.                                                                    ORDER

HARVEY SHEARER, et al.,
      Defendants.


                                         *** *** ***

       This matter is before the Court on Dustin Wilson’s Motion to Extend the Scheduling Order

and Motion for Leave to File an Amended Complaint. (DE 23). United States Magistrate Judge

Hanly Ingram recommended that Wilson’s Motion to Extend the Scheduling Order be granted and

that his Motion for Leave to File an Amended Complaint be granted in part and denied in part.

(DE 27). The parties have not filed any objections to Judge Ingram’s recommendations. After

reviewing the applicable law and Judge Ingram’s analysis, the Court agrees with his recommended

disposition.

       Accordingly, the Court HEREBY ORDERS as follows:

       (1) Judge Ingram’s Recommended Disposition (DE 27) is ADOPTED as the Court’s

           opinion.

       (2) Wilson’s Motion to Extend the Scheduling Order is GRANTED. The Court will issue

           a new scheduling order resetting the impacted deadlines.

       (3) Wilson’s Motion to Amend his Complaint is GRANTED in part and DENIED in part.

           To the extent Wilson requests to amend his complaint to state a claim against Harvey

           Shearer and the nurses of Southern Health Partners regarding inadequate medical care,


                                               1
      it is GRANTED. Wilson’s request for leave to amend his complaint is DENIED in

      all other respects.

  (4) Wilson’s tendered Amended Complaint (DE 23-1) shall be filed in the record.

  (5) A London Deputy Clerk shall prepare a “Service Packet” to effectuate service on Nurse

      Amber (last name unknown). The Service Packet should include

          a. a completed summons form;

          b. the amended complaint (DE 23-1); the order granting Wilson pauper status (DE

              8);

          c. a copy of this order and the recommended disposition (DE 27) adopted by this

              order; and

          d. a completed USM form 285.

  (6) The Deputy Clerk should send the Service Packet to the USMS in Lexington,

      Kentucky, and should note the date of delivery in the docket.

  (7) The USMS should personally serve a Service Packet upon Defendant Nurse Amber at

      the Wayne County Detention Center, 217 Jim Hill Service Rd., Monticello, KY, 42633,

      through arrangement with the Wayne County Detention Center.

Dated April 10, 2019.




                                          2
